    Case: 4:20-cv-00164-DMB-JMV Doc #: 64 Filed: 06/03/21 1 of 1 PageID #: 239




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

 MAURICE MASON, ET AL.                                                              PLAINTIFFS

 VS.                                          CIVIL ACTION NO. 4:20-CV-00164-DMB-JMV

 CITY OF CLARKSDALE, ET                                                           DEFENDANTS
 AL.

                                            ORDER


       Consistent with findings made during a hearing held on June 2, 2021, case management

order deadlines are amended, sua sponte, as follows:

       Defendants’ Expert Designation        July 30, 2021
       Discovery                             August 30, 2021
       Daubert Motions                       September 30, 2021
       Dispositive Motions                   October 20, 2021

       IT IS FURTHER ORDERED that fourteen (14) days prior to the expiration of the

discovery period, Plaintiff must supplement Plaintiff’s pending motion [51] to set aside deemed

admissions, addressing therein—with respect to each request for admission at issue—the

requisite legal standard for doing so. Seven (7) days thereafter (one week prior to the discovery

deadline), Defendants must supplement their response in similar fashion.

       SO ORDERED this 3rd day of June, 2021.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
